DETAILED ACTION
This office action is in response to Applicant’s communication of 3/1/2021. Amendments to claims 1, 7 and 13 have been entered.  Claims 1, 3, 4, 6-10, 12 and 13 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 6-10, 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 7 is directed to a system, i.e. machines performing the process, and claim 13 is directed to a non-transitory computer-readable medium executed on a machine; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for managing financial account credit access, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Assigning access to a portion of a credit line based on certain criteria and rules and accounting for, i.e. 
	The following italicized limitation steps, referring to claim 1, set forth the abstract idea of managing financial account credit access, [1], “receiving, ……, a request …… to access the financial account based on one or more access rules, ……, wherein the one or more access rules comprise assigning a secondary account limit ……, ……”; [2] “assigning, ….., the portion of the primary account limit …. based on one or more device identifiers ……”; [3] “enabling, …… access at least the portion of the primary account limit associated with the financial account;” [4] “…… updating, ……, the secondary account limit ……, in real-time, to manage financialAMENDMENT AND RESPONSEPage 3Serial Number: 15/019,594Filing Date: 02/09/2016 Dkt: 13178.0024-00000transactions of the at least one secondary user;” and [5] “…… updating, ……, the primary account limit …… based on the updated secondary account limit.”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of one or more hardware  “processors” with “memory storing instructions” communicating information between a primary and secondary electronic “device”, there is nothing in the claim elements which takes the claim out of the Certain Methods of Organizing Human Activity grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed to perform the steps of receiving, providing, assigning, enabling, updating, and updating. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed to perform the receiving, providing, assigning, enabling, updating, and updating steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The real-time aspect of assigning and updating a balance dynamically is merely leveraging the inherent computing functionality of the processors interacting in the manner as they were designed to do.  The claim is not patent eligible.
	For instance, in the process of claim 1, the italicized steps of: [1], “receiving, ……, a request …… to access the financial account based on one or more access rules, ……, wherein the one or more access rules comprise assigning a secondary account limit ……, ……”; [2] assigning, ….., the portion of the primary account limit …. based on one or more device identifiers ……”; [3] “enabling, …… access at least the portion of the primary account limit associated with the financial account;” [4] “…… updating, ……, the secondary account limit ……, in real-time, to manage financialAMENDMENT AND RESPONSEPage 3Serial Number: 15/019,594Filing Date: 02/09/2016 Dkt: 13178.0024-00000transactions of the at least one secondary user;” and [5] “…… updating, ……, the primary account limit …… based on the updated secondary account limit.” is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Assigning access to a portion of a credit line based on certain criteria and rules and accounting for, i.e. updating a balance in an account, based on credit being distributed/assigned is a business practice. Applying this concept by way of associating the financial credit limit with specific devices via an alphanumeric  device identifier, e.g. a SIM or IMSI, does not make this abstract idea any less abstract.  Furthermore, the transmission of information between devices and the updating of the account limits is merely a basic accounting practice.  These steps are considered insignificant extra-solution activity and are akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); see MPEP 2106.05(d)(II).  
Dependent claims 3, 4, 6, 8-10 and 12 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 3, 4, 9 and 10  merely recite specific alphanumeric identifiers specific to a computing device, e.g. a mobile device, to be used for gaining access to an account.  This is recited at a high level of generality such that it is interpreted to merely receiving known information which is compared to stored, known information which is a most basic computing function applied to the abstract idea.  Similarly, claims 6 and 12 broadly recite assigning access to an account based on user authentication details.  Again, authenticating someone through comparing something received, e.g. a biometric sample, to something stored and known, e.g. a previously received biometric sample, is a form of mitigating risk, i.e. fraud, which a most well established and used process in the area of commerce and finance.    
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of managing financial account credit access further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for managing financial account credit access) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors with memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments filed in the Remarks of 3/1/2021 with respect to claims 1, 3, 4, 6-10, 12 and 13 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, Applicant argues “Step 2A- Prong 2: Claims recite a technique for assigning, updating and/or modifying credit limits of individual secondary users in real-time in a uniform manner to perform financial account access management thereby integrate the exception into practical application of flexibility to the primary card/account holder to set account spending/credit limits, manage financial spending in real-time without getting in touch with the bank.” and similarly, on page 11, “Thus, claimed elements of assigning the portion of the primary account limit to the at least one secondary electronic device in real-time, enabling the at least one secondary electronic device to access at least the portion of the primary account limit, dynamically updating the secondary account limit associated with the at least one secondary user, in real-time, to manage financial transactions of the at least one secondary user, and dynamically updating the primary account limit based on the revised secondary account limit in a structured and uniform manner solves the specific technical problem in the art for securely managing financial account access of individuals, and sufficiently limit the use of claimed concepts to the practical application of flexibility to the primary card/account holder to set account spending/credit limits, control and manage financial spending in real-time. The claim as a whole integrates the method of financial account access management into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea) under Step 2A - Prong 2 of the revised guidance for assessing the Patent Subject Matter Eligibility.”  Examiner respectfully disagrees with these arguments.
	Applicant has invented a business solution, i.e. a series of steps for managing financial account credit access, applied on generic computing components.  Any efficiencies, or “flexibility”, gained is due to applying this abstract concept on generic processors which is directed to improving the abstract idea and not the underlying technology.  Applicant has automated an abstract concept, albeit in a novel manner, which does not make the claims eligible over the 101.  For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit “cannot be characterized as an improvement in a computer” because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.
	The fact that the instant application does not have a 35 U.S.C. 102/103 rejection makes the invention novel over the interpretation of the combination of prior art disclosures.  However, under 101, and referring to the October 2019 Update: Subject Matter Eligibility, on page 11, “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” In the present application, Applicants have leveraged the interaction between user electronic devices and a processor to perform the abstract idea of for managing financial account credit access.
For these reasons and those presented in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1, 3, 4, 6-10, 12 and 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/1/2021